Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 6, 2018

                                       No. 04-18-00310-CR

                                      Shaun Ruiz PUENTE,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 14-01-0040-CRA
                          Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
        On June 12, 2018, this court notified the court reporters responsible for preparing the
record, Ms. Patricia Gaddis and Mr. Richey Gentry, that the reporter’s record was late. Ms.
Gaddis and Mr. Gentry were directed to file a notification of late record if they had not received
payment or to file the reporter’s record no later than July 12, 2018. On June 28, 2018, Mr.
Richey Gentry filed a notification of late record stating that he is responsible for preparing the
record of the trial on the merits and Ms. Gaddis is responsible for preparing the record of voir
dire. Due to the size of the record, Mr. Gentry requested an extension for his portion of the
record until October 2018. Mr. Gentry also indicated that Ms. Gaddis will need an extension of
time as well. Ms. Gaddis must file her own request for extension if she is seeking one.

        It is therefore ORDERED that Mr. Gentry file his portion of the reporter’s record in this
court no later than October 10, 2018. If the record is not received by such date, an order may be
issued directing Mr. Gentry to appear before this court in person and show cause why he should
not be held in contempt for failing to file the record. The clerk of this court shall cause a copy of
this order to be served on Mr. Gentry by certified mail, return receipt requested, or give other
personal notice of this order with proof of delivery. Because “[t]he trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed,” TEX. R. APP. P. 35.3(c),
the clerk of the court is directed to serve a copy of this order on the Honorable Donna S. Rayes,
Judge of the 218th Judicial District Court of Atascosa County, Texas.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court